IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40713
                        Conference Calendar



AURELIO HEREDIA FUENMAYOR,

                                         Petitioner-Appellant,

versus

N. L. CONNER, Warden,

                                         Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 5:01-CV-101
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges

PER CURIAM:*

     Aurelio Heredia Fuenmayor, federal prisoner #34560-004,

appeals from the district court’s dismissal of his 28 U.S.C.

§ 2241 petition.   Fuenmayor argues that his conviction was

rendered nonexistent by the ineffective assistance of his defense

counsel.   The district court concluded that, because Fuenmayor’s

petition challenged the legality of his convictions, it was in

the nature of a 28 U.S.C. § 2255 motion to vacate, but that



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40713
                                -2-

Fuenmayor had not satisfied the “savings clause” of that statute.

See Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000).

     Fuenmayor has failed to make the requisite showing that the

remedy provided for under 28 U.S.C. § 2255 is inadequate or

ineffective to test the legality of his detention.   See

Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001).   Accordingly, the district court’s judgment is AFFIRMED.